NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1451-16T4

CARCOL ENTERPRISES, LLC,

        Plaintiff-Appellant,

v.

CENTRAL LICENSE BUREAU OF
THE CITY OF ELIZABETH and
CLARA GOODRIDGE,

     Defendants-Respondents.
____________________________

              Submitted February 12, 2018 – Decided July 18, 2018

              Before Judges Messano and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-0748-
              16.

              Hugo Villalobos, attorney for appellant.

              William R. Holzapfel, City Attorney, attorney
              for respondents (Raymond T. Bolanowski, First
              Assistant City Attorney, on the brief).

PER CURIAM

        Plaintiff     Carcol    Enterprises,     LLC,    appeals    from    a      Law

Division order dismissing its complaint in lieu of prerogative

writs challenging defendant Central License Bureau of the City of
Elizabeth's (Bureau) suspension and revocation of plaintiff's

license to operate its limousine service.          Because there was

insufficient credible evidence supporting the Bureau's decision

to suspend and revoke plaintiff's license, we reverse.

                                I.

     In pertinent part, Elizabeth City Ordinance No. 3156 (1999),

now codified in its City Code, Elizabeth, N.J., Elizabeth City

Code ch. 5.20.030 (2017), provides that "[n]o limousine . . .

service having its principal place of business in the city shall

operate hereafter upon the streets of the city without first

complying with the provisions of N.J.S.A. 48:16-14 [and -16 to 18]

and receiving" a license.   Plaintiff operated a limousine service

with its principal place of business in Elizabeth and, for several

years prior to 2015, had a limousine license issued by the Bureau.

     On March 2, 2015, the Bureau's Chief License Inspector Clara

Goodridge sent plaintiff a letter suspending and revoking its

limousine license.   In the letter, Goodridge asserted plaintiff

was "operating an illegal taxicab service" instead of the limousine

service the Bureau had licensed.       Specifically, Goodridge alleged

plaintiff was:

          (1) Not providing a premium ride.

          (2) Not providing a premium fare consistent
          with local area [l]imousine [c]ompanies.


                                   2                           A-1451-16T4
             (3) Not keeping proper logs.

             (4) Not giving prices to customers.

             (5) Not returning to [its] principal place of
             business after each ride.

             (6) Not keeping proper financial records.

      Plaintiff          appealed    the   suspension     and   revocation      in

accordance    with        Chapter   5.20.090(C)    of   the   City   Code,   which

provides     for    an    appeal    hearing    before   Elizabeth's    "mayor   or

designee."         Elizabeth's Assistant Business Administrator Marie

Krupinski was designated hearing officer, and conducted a hearing

during which the Bureau called Goodridge as its witness, and

plaintiff called its secretary, Maria Mendez, to testify on its

behalf.

      At the commencement of the hearing, the Bureau's counsel

requested that the following documents be respectively marked for

"identification" as exhibits C-1 to C-5: the March 2, 2015 letter

from Goodridge to plaintiff; a series of pages containing the

limousine fares charged by other limousine service companies; a

2010 settlement agreement between plaintiff and Elizabeth; a March

13,   2015   petition        containing    signatures    from   Elizabeth    taxi

drivers complaining about plaintiff's operations; and February 27,

2015 investigative reports from Bureau investigators Mary Aliseo




                                           3                             A-1451-16T4
and Stanley Sremcevic.1     Plaintiff's counsel objected to certain

documents and, in response, the Bureau's counsel advised that the

documents were "only being marked for identification," and that

it was therefore unnecessary to address plaintiff's objection.

Later in the hearing, the Bureau's counsel also referred to the

schedule of fares charged by other limousine services and stated

it had not been "introduced yet," but had been marked only for

identification.    The Bureau never moved any of the exhibits marked

for identification2 into evidence.

     During   Mendez's   testimony,      plaintiff's   counsel    similarly

marked certain documents for identification, such as plaintiff's

price   sheets,   logs   sheets,   and    instructions   to   drivers    and

dispatchers, but did not request their admission in evidence.              We

therefore limit our discussion of the evidence presented at the

hearing to the witnesses' testimony.

     Goodridge    testified    her       job   responsibilities    include

oversight of Bureau operations.           She received complaints from



1
    During the colloquy concerning the exhibit including the
investigative reports, counsel referred only to Aliseo's report.
The record, however, otherwise shows Sremcevic's report was also
included in the exhibit.
2
    During the hearing, the Bureau's counsel also marked for
identification copies of the City Code provisions concerning
limousine services as exhibit C-6 and the results of a search
investigators ran on plaintiff's business as exhibit C-7.

                                     4                              A-1451-16T4
plaintiff's   customers,       drivers    and    competitors   about      its

operations and the fares plaintiff charged.                She stated she

personally called plaintiff at an unspecified time, asked for a

taxi, and was told plaintiff would send a vehicle in twenty

minutes.

     Goodridge provided general and limited testimony concerning

the violations alleged in her March 2, 2015 letter.                  Without

describing the sources of her knowledge, she said she discovered

plaintiff's   drivers   were    not   providing    its   customers   with    a

"premium ride," which she defined as a prearranged limousine ride

during which the drivers open their vehicle's doors for the

customers and pull up to the customers' homes instead of picking

them up in the middle of the street.

     She also testified plaintiff was not charging a "premium

fare," as required by state statute.            See N.J.S.A. 48:16-13 and

-13.1 (defining limousines in part by the requirement that they

charge a premium fare).        She opined that a premium fare is the

customary rate charged by the other limousine service providers

licensed by the Bureau, and explained these rates were no less

than $40, with some charging either a higher rate or a fixed hourly

rate of $40 or more.       Goodridge testified plaintiff's records

showed it charged rates as low as $8.00, and fares of $12.50 for

rides within Elizabeth's city limits, which were only slightly

                                      5                              A-1451-16T4
higher than the $7.00 to $9.00 fares Elizabeth taxis charged for

providing the same services.

     Goodridge rejected plaintiff's position that its $12.50 fare

is a premium fare because it is significantly higher than those

charged by taxis.      She explained plaintiff was aware it was

required to charge fares consistent with "industry standards,"

because   plaintiff   agreed   to   charge   such   fares   under   a   2010

settlement agreement between plaintiff and Elizabeth.3          Goodridge

also testified she contacted plaintiff on one occasion, requested

the fare for a limousine service within Elizabeth's city limits,

and was informed she would be charged $8.00 when, at the time, the

other licensed limousine services charged a minimum of $40.00 for

the same service.

     Goodridge also testified plaintiff did not maintain proper

logs detailing the dispatch of its vehicles.        The Bureau's counsel

marked plaintiff's dispatch log sheets for identification, but

Goodridge did not provide any testimony about the alleged manner

in which plaintiff failed to comply with any applicable legal

requirements related to the completion of the log sheets.                  As

noted, the log sheets were never introduced into evidence before

the hearing officer.


3
  The settlement agreement was marked for identification, but was
not admitted in evidence during the hearing.

                                    6                               A-1451-16T4
     Goodridge testified plaintiff did not provide prices to its

customers before a ride was scheduled.          Her conclusion was based

on the reports of inspectors Aliseo and Sremcevic that were marked

for identification but never moved into evidence.                 Goodridge

testified   Aliseo   and    Sremcevic     visited   plaintiff's   office     on

February    27,   2015,    and   observed   dispatchers   arranging     rides

without first providing customers with the fares.            Goodridge also

testified that some of plaintiff's log sheets did not include the

fares charged, and plaintiff did not provide her with a fare when

she called to request a limousine.

     Goodridge further opined that Elizabeth's City Code requires

that a limousine return to its principal place of business before

being   dispatched   to    another   a    customer.    She   testified     the

information on plaintiff's log sheets showed plaintiff did not

comply with this requirement.4



4
   Goodridge misstated the requirements of Chapter 5.20.070(E) of
the City Code, which states that a limousine "shall immediately
return to its principal place of business after discharging a
passenger, unless it is in route to a scheduled pickup." (Emphasis
added). Thus, her statement that a limousine is required to return
to its principal place of business, and conclusion plaintiff's log
sheets established a violation of the City Code merely because
they showed the vehicles did not always return to the principal
place of business, were incorrect. These errors, however, are of
no moment because the hearing officer did not base the revocation
of plaintiff's license on any alleged violation of Chapter
5.20.070(E).


                                      7                               A-1451-16T4
       Plaintiff presented the testimony of Mendez, who plaintiff

first    employed   in   July     2015,   following    Goodridge's    letter

notifying   plaintiff    of   the   suspension   and   revocation    of   its

license.    Mendez testified the dispatchers are given a document

with    plaintiff's      fares,     she    monitors     the     dispatchers'

communications with customers, and the dispatchers inform the

customers of the fares when a ride is scheduled.              She could not,

however, testify whether the customers actually agreed to any of

the fares she has heard the dispatchers quote over the phone.

       Mendez testified the dispatchers enter information on log

sheets, including the time of the customer's call, the driver's

car and code number and name, the addresses of the customer pickup

and delivery, the limousine's license plate number, and the fare.

She conceded that some of the log sheets she was shown during

cross-examination did not include all of the information plaintiff

required of the dispatchers.         None of the log sheets were moved

into evidence.

       According to Mendez, plaintiff's drivers must charge its

minimum fares, which are between $12.50 and $14.00 for trips within

Elizabeth's city limits.        She said the minimum fare for limousine

service from Elizabeth to Newark is between $25 to $30, but

conceded the log sheets showed a $22 fare was charged for that

service.

                                      8                              A-1451-16T4
     The   hearing       officer    issued    a     February    2,    2016   written

decision, and made limited and vague factual findings supporting

her decision.     The hearing officer determined "[i]t was clear from

the evidence . . . that there were past violations[,] some of

which were corrected."         Although the log sheets were not moved

into evidence, the hearing officer found that "prices were added

at a later date by different persons on the log sheets" and "[t]he

handwriting on the log sheets consistently did not match and there

were erasure marks in the pricing column."

     The hearing officer further determined "it was questionable

what fares were being charged to the riders," "many complaints

were received by . . . Elizabeth" from plaintiff's competitors

that plaintiff "was operating as a taxi and not a limousine"

service,   and    plaintiff        "failed    to    establish"       it   "charg[ed]

limousine[]      fares     consistent        with    industry        standards    for

limousines."5     The hearing officer concluded the Bureau "clearly



5
  To the extent the hearing officer determined plaintiff had the
burden of establishing it was charging the appropriate fares, she
committed error.   See N.J. Dep't of Evtl. Prot., Div. of Solid
Waste Mgmt. v. Louis Pinto & Son, Inc., 311 N.J. Super. 552, 554-
56 (App. Div. 1998) (noting that the agency seeking to revoke a
business or professional license bears "the burden of proof in a
revocation proceeding," and that the Administrative Law Judge
committed a "critical error" in determining otherwise). On appeal,
however, we apply the appropriate standard and determine whether
there is sufficient credible evidence supporting the Bureau's
suspension and revocation of plaintiff's license.

                                         9                                   A-1451-16T4
substantiated" "the major violation of operating a taxi service

while holding a limousine license."                    Based on those limited

findings,     the      hearing      officer      affirmed    the      suspension    and

revocation of plaintiff's license.

      Plaintiff filed a complaint in lieu of prerogative writs

challenging the hearing officer's decision, claiming it was not

supported by substantial credible evidence and should be set aside

because the hearing officer was not impartial.

      After hearing argument, the court issued a bench opinion

finding that although Goodridge's March 2, 2015 letter cited six

reasons for the suspension and revocation of plaintiff's license,

the hearing officer did not make any findings concerning, or base

her   decision        on,   three     of   the     alleged     violations.         More

particularly, the court recognized the hearing officer did not

find plaintiff failed to provide a premium ride, require that its

vehicle's return to its principal place of business before being

dispatched,      or     keep     proper    financial        records    as   Goodridge

originally alleged.

      The court observed that the hearing officer's determination

plaintiff operated "a taxi service while holding a limousine

license" was based on three findings: prices in the log sheets

were consistently altered; there were questions regarding the

fares charged to riders; and plaintiff's failure to establish it

                                           10                                 A-1451-16T4
charged    premium    fares   consistent   with    industry   standards    for

limousines.    The court interpreted the hearing officer's findings

to constitute determinations that plaintiff did not charge a

premium fare, keep proper logs or give prices to customers prior

to scheduling limousine services as alleged in Goodridge's March

2, 2015 letter.

     More particularly, the court concluded there was sufficient

evidence supporting the hearing officer's determination that the

log sheets were altered based on its review of the log sheets that

were marked for identification but never moved into evidence.              The

court found the log sheets showed erasures and alterations of the

listed fares, and noted Mendez testified the dispatchers did not

have time to enter information on log sheets when limousine

services were scheduled.          Although the Bureau's investigators

never testified, in apparent reliance on Aliseo and Sremcevic's

February 27, 2015 investigative reports that were marked for

identification but not admitted in evidence, the court determined

that "evidence . . . presented by" the investigators showed the

fares on the log sheets were altered.

     The   court     also   determined   there    was   sufficient   evidence

showing plaintiff failed to provide fares in advance to customers

when its services were scheduled as required under Chapter 5.20.010

of the City Code.           In pertinent part, the provision defines

                                    11                                A-1451-16T4
"autocabs," the term used to refer to limousines, to include

vehicles that "charge[] a fare or price agreed upon in advance

between the operator and the passenger."             The court relied on the

log sheets and investigative reports, and concluded there was

sufficient evidence showing plaintiff failed to arrange its fares

with its customers in advance because fares were entered on the

log   sheets     after   the       services   were     scheduled,       and     the

investigators' reports showed that plaintiff's dispatchers did not

provide fares to plaintiff's customers when scheduling limousine

services   on   February     27,    2015.     The    court      also   relied    on

Goodridge's testimony that she called plaintiff to arrange for

limousine service and was not provided a fare.                   The court also

noted Mendez's testimony that she could not confirm the dispatchers

always provided customers with a prearranged fare.

      Last,    the   court   found    N.J.S.A.      48:16-136    required     that

limousine services charge a premium fare, and accepted Goodridge's


6
  In its oral opinion, the court did not refer to N.J.S.A. 48:16-
13, but instead cited N.J.S.A. 48:16-17, which pertains to the
issuance of a limousine license.    It is clear the judge merely
misspoke and intended to cite N.J.S.A. 48:16-13, which is the only
applicable statute requiring that limousines charge a premium
fare.
     We also note that N.J.S.A. 48:16-13.1 provides certain
requirements for limousines in counties of the first class with
population densities of greater than 10,000 per square mile as
established by the most recent United States Census. The statute
requires that limousines charge a premium fare, but has no


                                       12                                 A-1451-16T4
testimony that a premium fare is defined by industry standards.

The court determined the evidence showed plaintiff charged fares

as low as $8.00 and $12.50, and its fares were substantially below

those charged by other limousine companies for the same services.

The court also found plaintiff understood it was required to charge

a premium fare in accordance with industry standards because it

agreed to do so in the 2010 settlement agreement with Elizabeth.

      The   court   concluded   the    hearing   officer's   decision   was

supported by substantial credible evidence, the Bureau proved

plaintiff was operating as a taxicab company and not a limousine

service, and plaintiff failed to demonstrate the hearing officer's

decision was arbitrary, capricious or unreasonable.             The court

determined the evidence showed plaintiff violated N.J.S.A. 48:16-

137 and Chapter 5.20.070 of the City Code, and entered an order

dismissing the complaint.       This appeal followed.

      Plaintiff     presents    the    following    arguments    for    our

consideration:




application here because Union County has a population density of
only 5216.1 people per square mile according to the 2010 United
States Census.    See U.S. Department of Commerce, U.S. Census
Bureau,     QuickFacts     Union      County,     New     Jersey,
https://www.census.gov/quickfacts/fact/table/unioncountynewjerse
y/AGE115210 (last visited July 3, 2018).
7
    See footnote 6, supra.

                                      13                           A-1451-16T4
         POINT I

         THE SUBSTANTIAL EVIDENCE RULE BARS A FINDING
         THAT [PLAINTIFF] VIOLATED THE LAW BECAUSE
         THERE IS NO RESIDUUM OF LEGAL AND COMPETENT
         EVIDENCE IN THE RECORD TO SUPPORT SUCH [A]
         FINDING[.]

         POINT II

         THE ACTION TAKEN BY THE CITY WAS NOT SUPPORTED
         BY THE RECORD AND WAS ARBITRARY, CAPRICIOUS,
         DISCRIMINATORY AND UNREASONABLE.

         POINT III

         THE STATUTORY DEFINITION OF LIMOUSINES DOES
         NOT APPLY TO [PLAINTIFF] AND THE COURT SHOULD
         REVERSE THE FINDINGS BELOW.

         POINT IV

         THE STATE [] AMENDED THE STATUTE[, N.J.S.A.
         48:16-22.5] TO EXPLICITLY REMOVE THE RIGHT BY
         THE CITY TO REGULATE LIMOUSINE FARES[.]

         POINT V

         THE LOCAL ORDINANCE MARKS THE PATHWAY TO A
         FINDING OF OPERATING AS A TAXI AND THE
         DECISION TO REVOKE THE LICENSE OF [PLAINTIFF]
         DESPITE THE POWER GRANTED BY THE STATUTE TO
         REVOKE THE LICENSE WAS NOT PROVED BY A FAIR
         PREPONDERANCE OF THE CREDIBLE EVIDENCE[.]

                                II.

    A municipal agency decision "is subject to review in the Law

Division in an action in lieu of prerogative writs[,] . . . and

the Law Division's review of the . . . decision must be based

solely on the agency record."   Willoughby v. Planning Bd. of Twp.


                                14                         A-1451-16T4
of Deptford, 306 N.J. Super. 266, 273 (App. Div. 1997) (internal

citation omitted) (citing R. 4:69).    "The Law Division reviews the

record to determine whether the . . . factual findings are based

on 'substantial evidence' and whether its discretionary decisions

are 'arbitrary, capricious and unreasonable.'"       Id. at 273-74

(citation omitted).

     "When we consider an appeal of a trial court's review of a

municipal board's action, we are bound by the same standard as the

trial court.   We give deference to a municipal board's decision,

and such decisions should be overturned only when proven arbitrary,

capricious or unreasonable." Cohen v. Bd. of Adjustment of Borough

of Rumson, 396 N.J. Super. 608, 614-15 (App. Div. 2007)   (internal

citation omitted).    "[M]unicipal action is not arbitrary and

capricious if exercised honestly and upon due consideration, even

if an erroneous conclusion is reached."     Bryant v. City of Atl.

City, 309 N.J. Super. 596, 610 (App. Div. 1998).      However, "[a]

determination predicated on unsupported findings is the essence

of arbitrary and capricious action."    Ibid.

     Because our review is limited to a consideration of the record

before the hearing officer, see Willoughby, 306 N.J. Super. at

273, we observe at the outset that the record consists only of

Goodridge and Mendez's testimony.      We recognize the informality

attendant to the hearing, and that it was not governed by our

                               15                            A-1451-16T4
Rules of Court or Rules of Evidence, see N.J.R.E. 101(a)(2); R.

1:1-1, but the record shows the skilled attorneys at the hearing

had the exhibits marked for identification only, expressly relied

on the fact that they were marked only for identification, and

never requested that the hearing officer admit the exhibits as

evidence or otherwise consider them as part of the hearing record.

Indeed, when plaintiff's counsel sought to interpose an objection

to certain of the exhibits, the Bureau's counsel avoided any ruling

on the objection by twice asserting the exhibits had been marked

only for identification.         And, in fact, neither party proffered

the exhibits to the hearing officer for her consideration as part

of the record.

      Our review of the Bureau's action is therefore limited to a

determination     of   whether     Goodridge    and    Mendez's   testimony

constitutes substantial credible evidence supporting the hearing

officer's limited fact findings,          see Willoughby, 306 N.J. Super.

at 273, because their testimony constitutes the sole record before

the hearing officer.      It was error for the hearing officer and the

court to base their respective decisions on the exhibits because

there is no showing they were part of the hearing record.

      We agree with the court that the hearing officer made only

the   following   three    findings       supporting   her   decision   that

plaintiff was not properly operating as a limousine service:

                                     16                             A-1451-16T4
prices in the log sheets were consistently altered; plaintiff

failed to inform customers of the fares when scheduling limousine

service;     and   plaintiff   did    not   charge    fares   consistent      with

industry standards for limousines.           We therefore consider whether

there was substantial credible evidence supporting each finding.

      The court determined there was substantial credible evidence

supporting the hearing officer's finding plaintiff changed the

fares on the log sheets based on the investigative reports and

the presence of erasure marks on the log sheets.                  As noted, the

log sheets and investigative reports were not admitted in evidence

and   they   did   not   constitute    evidence      supporting    the   hearing

officer's fact-finding.        The only testimony concerning erasures

on the log sheets came from Mendez, but she stated only that

numbers "next to where the fare(s) [were] listed" were erased.

She did not testify there were erasures or alterations of the

fares listed, and did not explain the significance of the numbers

"next to" the fares that were erased.           Absent a review of the log

sheets, which the Bureau chose not to admit in evidence, Mendez's

testimony about the erasures is simply too vague to support a

finding that plaintiff changed fares.           We are therefore convinced

there was no credible evidence in the record supporting the hearing

officer's     determination     the    log    sheets    were      not    properly

maintained because the prices were altered.

                                       17                                 A-1451-16T4
      We also note that although Chapter 5.20.110 of the City Code

requires that a limousine service maintain records showing the

"time of departure . . . name and address of the driver . . .

license plate number of the vehicle and time of return to the

place of business," there is no requirement that fares be recorded.

Neither the Bureau nor the hearing officer cites to any legal

requirement that plaintiff correctly record the fares charged on

its log sheets and, therefore, plaintiff's purported failure to

correctly or timely record the fares did not violate any provision

of the City Code or other legal standard.

      We next consider whether there was evidence supporting the

hearing officer's finding that plaintiff failed to provide fares

to customers when its services were scheduled as required under

Chapter 5.20.010 of the City Code.8        The provision requires that

limousine services "charge[] a fare or price agreed upon in advance

between the operator and the passenger."

      As the log sheets and investigative reports were not part of

the   hearing   record,   they   could   not   support   a   determination

plaintiff does not arrange fares with its customers in advance.

The only evidence in the record suggesting plaintiff failed to



8
  The hearing officer did not cite to Chapter 5.20.010, but the
court correctly recognized the provision defined plaintiff's
obligation to arrange fares "in advance."

                                   18                              A-1451-16T4
provide their customers with fares in advance was Goodridge's

testimony that on a single occasion she called plaintiff to arrange

a limousine service and was not advised of the fare.                  However,

she did not testify she actually arranged a limousine service with

plaintiff at that time so the record is bereft of any evidence

plaintiff "charge[d] a fare" that was not "agreed upon in advance"

in violation of Chapter 5.20.010.

     The   only   other     finding   of   fact   supporting    the   hearing

officer's determination plaintiff committed "the major violation

of . . . operating as a taxi and not a limousine" is that plaintiff

did not charge "fares consistent with industry standards for

limousines."      To   be    sure,    there   was   testimony    concerning

plaintiff's fares.        Goodridge testified plaintiff was obligated

by law to charge a premium fare, and opined that a premium fare

is the minimum fare charged for the same service by other limousine

services licensed by the Bureau. She testified that other licensed

limousine services charged a minimum fare of $40, and plaintiff

charged fares as low as $8.00 and $12.50.                Mendez testified

plaintiff's minimum fare was $12.50, which is greater than the

$7.00 to $9.00 fares Goodridge testified are charged by Elizabeth

taxis for the same services.          Goodridge also testified plaintiff

was aware it was required to charge industry standard fares because

it agreed to do so in a 2010 settlement agreement with Elizabeth.

                                      19                               A-1451-16T4
The settlement agreement was marked for identification, but was

not admitted in evidence, and there was no testimony concerning

its terms other than Goodridge's general testimony that it required

plaintiff to charge industry standard fares.

      The Elizabeth City Code prohibits limousines from operating

as   taxicabs.     See    Chapter     5.20.070.      More    particularly,      it

prohibits a limousine service from committing six defined forms

of conduct: causing a limousine to be parked on a street while

waiting to be dispatched or to pick up passengers; driving or

cruising   in    search   of,    or    for   the   purpose     of    soliciting,

passengers;      displaying     any    sign,      soliciting    or    accepting

passengers; dispatching a limousine when a taxicab is requested;

failing to return to the limousine service's principal place of

business "unless it is in route to a scheduled pick-up[;]" and

storing or parking limousines on the City's streets.                    Chapter

5.20.070(A) to (E).

      Neither Chapter 5.20.070 nor any other provision of Chapter

5.20 require that a limousine service charge an industry standards

fare, a premium fare, or any other fare, or provide that the

failure to charge a particular fare is an indicia of a limousine

operating as a taxicab.         See Chapter 5.20.010 to 5.20.120.             The

absence of a City Code provision setting fares for limousine

services is in accordance with N.J.S.A. 48:16-22.5, which provides

                                       20                                A-1451-16T4
that the State statutory scheme regulating limousines, N.J.S.A.

48:16-13 to -22.5, shall not "be construed in any way . . . as

giving the State or any political subdivision thereof the authority

to set or regulate limousine fares . . . ."                  Thus, the hearing

officer's determination plaintiff functioned as a taxicab service

instead of a limousine service because it failed to charge industry

standard   fares   could    not   have    been   properly      founded    upon     a

violation of the City Code.

      The hearing officer's determination is untethered to any

cited ordinance or statute supporting her decision,                  but we infer

the   hearing   officer     relied   on   N.J.S.A.        48:16-13,    which,     in

pertinent part, defines a limousine as "any automobile or motor

car used in the business of carrying passengers for hire to provide

prearranged     passenger   transportation       at   a    premium    fare   on   a

dedicated, nonscheduled, charter basis that is not conducted on a

regular route and with a seating capacity of no more than 14

passengers, not including the driver . . . ."                (Emphasis added).

The Bureau argued before the hearing officer and the court, as it

argues here, that N.J.S.A. 48:16-13 requires that plaintiff charge

customers a "premium fare," and Goodridge testified that, in her

opinion, a premium fare is the minimum fare for the same service

charged by the Bureau's other licensed limousine companies.



                                     21                                   A-1451-16T4
     We are not persuaded Goodridge's opinion is correct. "Premium

fare" is not defined in N.J.S.A. 48:16-13, and neither this court

nor our Supreme Court has interpreted the meaning of the term.

The interpretation of a statute is an issue of law that we review

de novo.   State v. Gandhi, 201 N.J. 161, 176-77 (2010).

     "When construing a statute, our primary goal is to discern

the meaning and intent of the Legislature.   In most instances, the

best indicator of that intent is the plain language chosen by the

Legislature."     Id. at 176 (citation omitted); accord State v.

Hudson, 209 N.J. 513, 529 (2012).

           The inquiry thus begins with the language of
           the statute, and the words chosen by the
           Legislature should be accorded their ordinary
           and accustomed meaning. If the language leads
           to a clearly understood result, the judicial
           inquiry ends without any need to resort to
           extrinsic sources.

           [Hudson, 209 N.J. at 529.]

     N.J.S.A. 1:1-1 provides that "unless inconsistent with the

manifest intent of the [L]egislature or unless another or different

meaning is expressly indicated," words in a statute shall "be

given their generally accepted meaning, according to the approved

usage of the language."   Where "words and phrases hav[e] a special

or accepted" technical or legal meaning, they "shall be construed

in accordance with such technical or special and accepted meaning."

N.J.S.A. 1:1-1.

                                22                          A-1451-16T4
     "In determining the common meaning of words, it is appropriate

to look to dictionary definitions."   Macysyn v. Hensler, 329 N.J.

Super. 476, 485 (App. Div. 2000).     "Premium" is defined as "[a]

sum of money paid in addition to a regular price, salary, or other

amount; a supplemental amount of money above the normal or standard

rate."     Black's Law Dictionary 1372 (10th ed. 2014); see also

Webster's II New College Dictionary 893 (3d ed. 2005) (defining

premium as "[a] sum of money or bonus paid on top of a regular

price, salary, or other amount," and as "[a]n unusual or high

value").     "Premium rate" is defined as "[a] higher-than-normal

amount that one pays for a service, usu[ally] because demand is

particularly high at that specific time."   Black's Law Dictionary

1372 (10th ed. 2014).

     Giving "premium" its generally accepted meaning, the plain

language of N.J.S.A. 48:16-13 does not require that plaintiff

charge the same fares charged by other licensed limousine services.

To the contrary, an interpretation of N.J.S.A. 48:16-13 requiring

that all limousine services charge the same minimum fares is

inconsistent with the ordinary usage of the term premium.           A

premium is an "amount of money above the normal or standard

rate."     Black's Law Dictionary 1372 (10th ed. 2014).    Thus, a

premium fare could not be the same fare charged by other limousine

companies because such a fare would constitute the "normal or

                                23                          A-1451-16T4
standard rate," and not one above the "normal or standard rate."9

There is no ordinary usage of the term "premium" supporting the

conclusion that N.J.S.A. 48:16-13 requires that plaintiff charge

rates consistent with, or defined by, other licensed limousine

services.   It was error for the hearing officer and court to

conclude otherwise.

     Determining    whether   a   premium   fare   is   being   charged   in

accordance with N.J.S.A. 48:16-13 requires a comparison to a normal

or standard fare.     The statute does not define the fare against

which the premium fare required under N.J.S.A. 48:16-13 is measured

but where, as here, the legislative history is silent as to an

intended standard, we turn to the "common-sense of the situation."

Bruce Paparone, Inc. v. State, Agric. Dev. Comm., 392 N.J. Super.

391, 401 (App. Div. 2007).



9
   Goodridge did not testify that "premium rate" has a special or
technical meaning, and the Bureau does not contend the term has a
special or technical meaning.    See N.J.S.A. 1:1-1.   The Bureau
relies solely on what appears to be Goodridge's personal and
unsupported opinion that a premium fare under N.J.S.A. 48:16-13
is the minimum fare charged by other limousine services or, in
other words, the industry standard.     Goodridge also testified
plaintiff was aware it was required to charge industry standard
fares because it agreed to do so in a 2010 settlement agreement.
As noted, the settlement agreement is not part of the hearing
record and, even if it was, it could not define N.J.S.A. 48:16-
13's requirements.    Moreover, Goodridge did not assert in her
March 2, 2015 letter, and the hearing officer did not find, that
plaintiff's license should be suspended and revoked due to any
alleged violation of a 2010 settlement agreement.

                                   24                              A-1451-16T4
     The Bureau's claims against plaintiff were based on the

premise that plaintiff functioned as a taxicab service and not a

limousine service, and limousine services are required to charge

fares different than those charged by taxicabs.           The Legislature

enacted   separate   provisions   in    Title   48   concerning    taxicabs,

N.J.S.A. 48:16-1 to -12, and limousines, N.J.S.A. 48:16-13 to

-22.7, and did not require that taxicabs charge a premium rate.

See N.J.S.A. 48:16-1.    In our view, common sense dictates that the

Legislature intended to distinguish limousines from taxicabs in

part by requiring that limousines charge a higher rate, or premium

fare, than those charged by taxicabs.        Thus, we accept plaintiff's

contention that it is against the taxicabs' standard or normal

rates that we determine whether a limousine has charged the higher,

or "premium", fare required under N.J.S.A. 48:16-13.

     Goodridge     testified    the      standard    taxicab      rates   for

transportation within Elizabeth's city limits was between $7.00

and $9.00.   Mendez said plaintiff's minimum fare is $12.50, which

is between approximately thirty-eight and seventy-eight percent

higher    than   Elizabeth   taxicabs'    standard    rates.10      Although

Goodridge testified she called plaintiff on one occasion and was


10
    A $12.50 fare is seventy-eight percent higher than a $7.00
rate, fifty-six percent higher than an $8.00 rate and thirty-eight
percent higher than a $9.00 rate.


                                   25                                A-1451-16T4
quoted an $8.00 fare, she did not testify plaintiff ever actually

charged that fare for its limousine service.                         In sum, we are

convinced      the     record     lacks        sufficient        credible     evidence

establishing plaintiff failed to charge a premium fare as required

under N.J.S.A. 48:16-13 for its limousine services.                       The hearing

officer's     contrary     conclusion       is    "predicated        on   unsupported

findings"     and     constitutes   "arbitrary           and    capricious    action."

Bryant, 309 N.J. Super. at 610.

      Our holding is limited to the facts presented.                         We do not

establish a formula for the calculation of the premium fare

required      under    N.J.S.A.     48:16-13,           but     instead   leave       that

determination to the Legislature.                 See DiNapoli v. Bd. of Educ.

of Twp. of Verona, 434 N.J. Super. 233, 238 (App. Div. 2014)

("Courts should be extremely reluctant to add terms to a statute,

lest they usurp the Legislature's authority.");                     Colantoni v. Bd.

of Educ. of Twp. of Long Hill, Morris Cty., 329 N.J. Super. 545,

552   (App.     Div.    2000)     (noting        that     "we    cannot     act     as    a

superlegislature and supply an ingredient that is missing from the

statutory scheme."); see also In re Proposed Amendment to Title

291, 264 Neb. 298, 301 (2002) (noting the Nebraska Public Service

Commission's express definition of "premium fare" for limousines

as "a rate based on hourly rental of not less than one (1) hour

at fifty dollars . . . per hour with a minimum rental time of one

                                          26                                      A-1451-16T4
hour").   We decide only it was error to rely on industry standard

fares as the benchmark for determining the premium fare required

under N.J.S.A. 48:16-13, and that common sense dictates that

limousine fares at least thirty-eight per cent higher than taxicab

fares are sufficiently above the normal rate to qualify as the

requisite premium fares under the statute.    See Bruce Paparone,

Inc., 392 N.J. Super. at 401.

     Reversed.




                                27                         A-1451-16T4